Citation Nr: 1538593	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to service connection for a dental disability for compensation purposes.  

2.  Entitlement to service connection for a dental disability for outpatient treatment purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January to May 1988 and from December 1990 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In this decision the RO denied service connection for "dental trauma."  As such, the issues on appeal were recharacterized as shown on the title page above.  See Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  In August 2011, a Decision Review Officer (DRO) hearing was held at the RO.  In November 2013, the case was remanded for further development.  

The issue of entitlement to service connection for a dental disability for outpatient treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a dental condition due to a trauma or injury during his active service; there is no evidence of any loss of the ramus, condyloid process, cornoid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible.




CONCLUSION OF LAW

The criteria for service connection for a dental condition for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease. 38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability.  The issue of entitlement to dental treatment is addressed in the remand below.    

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service, including dental disability resulting from trauma.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.381.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment or loss of all or part of the mandible or maxilla, loss of all or part of the ramus, condyloid process, coronoid process or hard palate.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. 

In this case, the Veteran asserts that during a dental screening prior to deployment to Southwest Asia, an abnormality was found in one of his teeth.  He was informed that the tooth could not be taken care of prior to deployment but would be attended to when deployed.  However, when he arrived in theater, he was told that there was no time for him to receive the dental treatment and that he would be attended to after his deployment.  The Veteran indicated that while he was deployed, his dental problem became progressively worse.  Then, after he returned to the states and was separated from active duty, there was a significant delay before he was seen for a dental appointment at VA. At that point, the Veteran was found to have an abscess and his tooth was subsequently removed.

The Veteran's service treatment records show that at a May 1991 demobilization dental examination, he was noted to have a 2mm nontender lesion on the palate, 5mm apical to the left gingival crust of tooth 3 that had been present since February.  It was noted that the lesion had not changed and that the adjacent teeth were asymptomatic.  It was also noted that this dental condition was considered to have been incurred or aggravated during active service.

Subsequent August 1, 1991 VA treatment records show that the Veteran reported that he had an abscess and two cavities.  Dental examination showed that the Veteran had a fistula on the lingual between teeth 2 and 3.  There was no pain on percussion.  There was also a 6 to 7 mm pocket distal to tooth 3.  The treatment plan was to schedule the Veteran for a root canal on tooth 3 and it was noted that he was not currently in pain.  

December 2013 private dental records show that the Veteran is missing tooth 3.  

The above summarized medical evidence combined with the Veteran's lay testimony tends to indicate that he did lose tooth 3 as a result of an abscess that began during service.  However, there is no indication or allegation of any in-service trauma to the mouth and osteomyelitis is not shown.  Under these circumstances, the Board has no basis for awarding service connected compensation.  As noted, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  The Board empathizes with the Veteran having lost the tooth due to the abscess.  However, it must follow the controlling regulations, which simply do not allow for compensation for such a tooth loss.

Due process

VA generally has a duty to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that the VCAA provisions are not applicable because the appeal turns on a matter of law and not on the underlying facts or development of the facts (i.e. it is not in dispute that the Veteran did not experience dental trauma or an underlying disease such as osteomyelitis during service).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The Board also notes that VA provided a specific VCAA notice letter in relation to this claim in May 2010.  Also, regarding the duty to assist, the pertinent evidence of record includes the service treatment records, some post-service VA treatment records and more recent private dental treatment records.   Pursuant to the November 2013 remand, the Agency of Original Jurisdiction (AOJ) attempted to obtain any additional records of VA dental treatment and also asked the Veteran to provide a release of information so it could obtain any outstanding private dental treatment the Veteran had received in his capacity as an employee of the State of New Hampshire.  Regarding the VA treatment records, the RO was informed by the Manchester VA Medical Center (VAMC) that there were no dental records available.  Regarding records of dental treatment the Veteran received as a state employee, the Veteran did not return the release of information sent to him so the AOJ was not required to obtain such records.  See 38 C.F.R. § 3.159(c)(1).  The Veteran did affirmatively submit records of private dental treatment he received from June 2009 to December 2013 and these have been associated with the claims file.         

Thus, the Board also finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

ORDER

Service connection for a dental disability for compensation purposes is denied.    


REMAND

Pursuant to the November 2013 remand, the AOJ was instructed to refer the Veteran's claim for outpatient dental treatment to a VHA facility for that administration to make a determination of eligibility in the first instance as outlined in M21-1MR, Part III, Subpart v., Chapter 7, Section C, and M21-MR, Part IX, Subpart ii, Chapter ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims.  

There is no indication that the AOJ made this referral to the VHA facility.  The AOJ did attempt to obtain VA dental treatment records from the Manchester VAMC and was informed in response that the Veteran is "not qualified for dental through VA."  However, this does not constitute an actual eligibility determination according to the manual provisions referenced above.   Accordingly, a further remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's dental claim for outpatient treatment purposes to a VHA facility for that administration to make a determination of eligibility in the first instance as outlined in M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims.

2.  Readjudicate the claim for service connection for dental disability for outpatient treatment purposes.  If it remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


